DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Although SHIMANSKIY (US 20070291833-A1) teaches generating a set of predetermined chaotic intervals with random interval values using a chaotic interval generator, one of ordinary skill in the art would not have been motivated to modify the teaching of SHIMANSKIY to further includes, among other things, the specific of a method and a processing circuitry performing operations of receiving a sequence of bits having a defined number of bits, the sequence of bits representing a target continuous pulse width of a signal having a first defined width in time-domain and generating the target continuous pulse signal by transforming the precursor continuous pulse signal using the sequence of bits and an inverse chaotic map as set forth in claims 1, 9 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Horio et al. (US 2013/0015992 A1) discloses a data conversion method based on β-map suited for an A/D converter or chaos generator.
Pfaffinger (US 2012/0068781 A1) discloses a pulse width modulator for modulating a rectangular carrier signal in accordance with an input signal includes a modulating unit that receives the input signal and provides a digital output word. 
Withington et al. (US 2006/0088081 A1) discloses a transmit-rake apparatus includes at least one pulse generator that provides a plurality of pulses with selected signal properties so as to improve the signal-to-noise ratio at a receiver. 
Lee et al. (US 2005/0036479 A1) discloses a preamble generating method which includes computing (N) chaotic samples; transforming the (N) chaotic samples into (N) binary values of certain bits, respectively.
Pendergrass et al. (US 2002/0191690 A1) discloses a method of shaping a code spectrum according to a spectral template in order to preserve a pre-defined code characteristic. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


								JAMES H CHO             								Examiner, Art Unit 2844                                                                                                                                                                                           
/AMY COHEN JOHNSON/             Supervisory Patent Examiner, Art Unit 2844